Back to Form 10-K [form10k.htm]
Exhibit 10.55.1
 

   
HealthEase of Florida, Inc.
Medicaid HMO Non-Reform Contract



AHCA CONTRACT NO. FA905
AMENDMENT NO. 1

 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the "Vendor" or the "Health Plan", is
hereby amended as follows:
 

 

 1. Effective January 1, 2010, Attachment I, Scope of Services, Capitated Health
Plans, Section D., Service(s) to be Provided, Item 2., Approved Expanded
Benefits, sub-item a., is hereby amended to include Table 6-A, Revised Expanded
Services, as follows. All references in the Contract to Table 6, Expanded
Services, shall hereinafter also refer to Table 6-A, as appropriate.

 
TABLE 6-A
Revised Expanded Services
Effective January 1, 2010
 
None

 

 
This amendment and all its attachments are hereby made a part of the Contract.
      This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.    

         IN WITNESS WHEREOF, the parties hereto have caused this one (1) page
amendment (which includes all attachments hereto) to be executed by their
officials thereunto duly authorized.
 


HEALTHEASE OF FLORIDA, INC.
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
 
SIGNED
BY: /s/ Heath Schiesser
 
Name: Heath Schiesser
 
Title: President & CEO
 
Date: _____________
 
 
SIGNED
BY: /s/ Thomas W. Arnold
 
Name: Thomas W. Arnold
 
Title: Secretary                    
 
Date:11/12/09                       
 



 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
AHCA Contract No. FA905, Amendment No. 1, Page 1 of 1
